 



For Non-Employee Directors
Exhibit 10.1
PEOPLESUPPORT, INC.
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT
[INSERT GRANTEE NAME]
c/o 1100 Glendon Avenue, Suite 1250
Los Angeles, CA 90024
PeopleSupport, Inc. (the “Company”) has granted you the number of Restricted
Stock Units set forth below under this stock award (“Award”) under the
PeopleSupport, Inc. 2004 Stock Incentive Plan (the “Plan”), subject to the
following terms. Each of the capitalized terms herein shall have the meaning
given it by the Plan except if the context of such term clearly assumes a
different meaning.

          Number of Restricted Stock Units Date of Grant   Covered By this Award
October 20, 2005
  Six Hundred Fifty (650)

     1. Grant of Award. The Company has granted you the above-listed number of
Restricted Stock Units (which is the right to receive one share of the common
stock of the Company (“Common Stock”) for each one of the Restricted Stock
Units), subject to provisions of this Agreement and the Plan.
     2. Distribution of Shares of Common Stock Subject to Vesting. You will be
issued one share of the Common Stock for each of the Restricted Stock Units that
becomes vested subject to the following vesting schedule: All of Restricted
Stock Units will become vested in full on the one year anniversary of the above
Date of Grant of this Award provided that you have remained in continuous
service on the Board of Directors of the Company from the above Date of Grant
through such date or die or become disabled (as determined by the Board of
Directors of the Company during such time period).
     3. Term of Award. The Award shall have a term beginning on the commencement
of the Performance Period and ending on October 20, 2006, with the settlement of
the Award if vested or the expiration of the Award if not vested.
     4. Distribution of Shares of Common Stock. Shares of Common Stock shall be
issued as soon as administratively practicable following the time that
Restricted Stock Units become vested but not later than two and one-half months
or such shorter period of time to qualify for an exemption from the application
of Section 409A of the Internal Revenue Code.
     5. Transfer of Award. This Award shall not be transferable, except by will
or the laws of descent and distribution, provided that any such transfer shall
be subject to

 



--------------------------------------------------------------------------------



 



the terms of this Agreement and the Plan. Any other attempt to transfer or
dispose of the Restricted Stock Units shall be null and void and unenforceable.
     6. Plan Terms Govern. The grant of this Award and the settlement of earned
Restricted Stock Units are subject to the provisions of the Plan and any rules
that the Committee may prescribe. In the event of any conflict between the terms
of the Plan and the terms of this Agreement, the terms of the Plan shall
control.
     7. Limitations. Nothing in this Agreement or the Plan shall be construed to
give you any right to continue in the employ of the Company or any of its
Affiliates or to interfere in any way with the right of the Company or any of
its Affiliates to terminate your employment at any time. The distribution of any
Common Stock in settlement of the vested Restricted Stock Units is not secured
by a trust, insurance contract or other funding medium, and you shall not have
any interest in any fund or specific asset of the Company by reason of this
Award or the bookkeeping account established on your behalf.
     8. Tax Withholding. The settlement of your vested Restricted Stock Units,
if any, shall be subject to applicable tax withholdings. As a condition of this
Award and the settlement of the vested Restricted Stock Units hereunder, you may
be required to make arrangements with the Company for the withholding and
payment of any applicable income taxes.
     9. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement which shall remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision shall be construed so as to be enforceable to
the maximum extent consistent with applicable law.
     10. Compliance with Applicable Laws, Regulations and Rules and the
Company’s Policies. In accepting the Award, you agree to comply with all
applicable laws, regulations and rules of governing state and federal
governmental agencies as well as the applicable regulations and rules of any
stock exchange on which the securities of the Company are traded, and any
policies as now or hereafter established by the Company, with regard to the
Award. You acknowledge and agree that you may be required to disgorge any and
all gains and payments under the Award to the extent required by applicable
laws, stock exchange regulations and rules, and the policies of the Company.
This Award shall be construed and administered as necessary to qualify for an
exemption from the application of Section 409A of the Internal Revenue Code.
This Award is granted under and governed by the terms and conditions of this
Restricted Stock Units Agreement and the Plan, a copy of which is attached and
made a part of this instrument.

     
 
  PEOPLESUPPORT, INC.
 
   
 
   
 
   
 
  Signature
 
   
 
   
 
  Name
 
   
 
   
 
  Title

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PEOPLESUPPORT, INC.
2004 STOCK INCENTIVE PLAN
PLAN DOCUMENT

 